Allowability Notice
This communication is responsive to amendment filed on 5/2/2022. 
Status of Claims:
Claims 1, 3-7, 9 and 11-15 are allowed.

Reasons for Allowance
3.	Claims 1, 3-7, 9 and 11-15 are allowed.
The following is an examiner's statement of reasons for allowance: 
In interpreting the current claims, in light of the Specification filed on 09/8/2020, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. Specifically, the prior art of record, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in the independent Claims.
Prior art does not teach claim 1 or 9 as a whole including “…interpreting a drawing file and generating automation task information including contents of an automation task, using results of the interpretation of the drawing file, wherein the automation task includes at least one of a first task indicating that the one or more cloud resources need to be automatically generated, modified or deleted, and a second task indicating that software needs to be automatically installed, updated or deleted on the one or more cloud resources…interpreting the interface task information and automatically constructing a cloud system by instructing the specific cloud platform or the specific cloud resources to perform the interface task, using results of the interpretation of the interface task information, wherein the apparatus further comprises an interface task library configured for registering and storing available interface task information for each available cloud platform as a library in advance, the interface task library being connected with the at least one processor for allowing the at least one processor to access the stored interface task information, and wherein the interface task library includes additional interface task information different from the interface task information generated by the at least one processor” of Claim 1. Note that Claim 9 is substantially similar to Claim 1, thus the same rationale applies with respect to prior art and allowance.  
The closest prior art are De US 10951540 and Fisher US 2005/0216487. However, prior art still fails to teach the identified limitations of claim 1 or 9 above.
Additionally, Applicant’s arguments filed 5/02/2022 have been considered and found persuasive. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455